 



EXHIBIT 10.23
CONFIDENTIAL TREATMENT REQUESTED
MS CONTRACT NUMBER: * * *
SCHEDULE A
     This Schedule is made pursuant to that certain Master Services Agreement
and Intellectual Property Assignment (the “Agreement”), dated April 1, 2005 by
and between TRANSMETA CORPORATION (“COMPANY”) and Microsoft Corporation (“MS”).
A. Description of Work and Specifications (the “WORK”):
          WORK (or portion thereof)
     MS and COMPANY are entering into a development services agreement whereby
COMPANY will provide software development, hardware production, and other
services associated with the development of the * * * project (“* * *”). The
overall purpose of this work is to develop the Microsoft * * * software,
specifications, and reference model, all of which will be implemented by the
COMPANY in COMPANY provided computer systems.
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party. Microsoft and COMPANY will jointly
review each milestone on a periodic basis and may elect jointly to make changes
in schedule or deliverables.
Project 1 Phase 1 “* * * Software Program”
The Project 1 Phase 1 development section represents required engineering
development necessary to deliver a secure * * * software system for the * * *
pilot program.

•   CMS Prototype Implementing * * * Spec

COMPANY will provide a prototype of Efficeon Code Morphing Software (CMS) that
implements the * * * specification. * * *.

•   Sample * * *

COMPANY will provide a sample * * *. * * *.

•   * * *

COMPANY will provide a specification and implementation of * * *.

•   Enhanced * * * for Transmeta Boards

The * * * for the * * * Systems slated for use in the * * * Pilot will be
enhanced to work properly with * * *. COMPANY will apply its standard testing
and release process, which utilizes * * * for quality assurance.

•   Enhanced OEM Tools

COMPANY’s OEM tools will be enhanced to deal with * * *. * * *.

•   Pilot Release Process on CMS and Microsoft’s Pilot * * *



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 1



--------------------------------------------------------------------------------



 



In the pilot phase, COMPANY will run the pilot CMS and Microsoft’s * * * through
COMPANY’s qualification capabilities in an abbreviated round of testing. * * *.

•   Enhanced * * * for Pilot Systems

The * * * for the * * * Systems slated for use in the * * * Pilot will be
enhanced to work properly with * * *. COMPANY will apply its standard testing
and release process, which utilizes * * * for quality assurance
COMPANY shall complete all of the WORK listed above within the delivery schedule
set forth in Section C below
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party.
B. Payment:
(i) As complete and final payment for the WORK, MS shall pay COMPANY an amount
not to exceed * * *, which shall be paid in the installments listed below.
COMPANY shall complete all work in connection with the WORK, notwithstanding the
foregoing limit.
Milestone 1 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
Milestone 2 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
(ii) In addition to the amount stated in Section B(i) above, MS shall reimburse
COMPANY for travel or out-of-pocket expenses first approved by MS and incurred
by COMPANY in performing the WORK under this Schedule A in an amount not to
exceed * * *. COMPANY shall attach copies of all receipts for allowable
reimbursable expenses to COMPANY’s invoice.
(iii) COMPANY shall invoice MS (referencing the above contract number) on a
bi-monthly basis with a detailed description of the WORK performed during * * *,
subject to the limitation in B(i) above.
C. Delivery Schedule:
(i) COMPANY shall deliver to MS weekly written status reports on the progress of
the WORK, and shall deliver any written findings, software code, or any other
documentation regarding COMPANY’s WORK as may be requested by MS during the term
of this Schedule A.
(ii) COMPANY shall complete the WORK under this Schedule A in accordance with
the following schedule:
Project Schedule

     
Milestone Date:
  * * * : CMS Prototype Implementing * * *
Milestone Date:
  * * * : Sample * * *
Milestone Date:
  * * * : * * * % complete, pending * * *
 
  * * * : 100% complete



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 2



--------------------------------------------------------------------------------



 



     
Milestone Date:
  * * * : Enhanced * * * for Transmeta Development Boards

Milestone Date:
  * * : Enhanced OEM Tools * * *% * * *
 
  * * *: 100% complete
Milestone Date:
  * * * : Enhanced * * * for Pilot Systems

Milestone Date:
  * * * : Pilot Release Process on CMS and Microsoft’s Pilot * * *

(iii) Acceptance criteria: The testing and acceptance of Efficeon Code Morphing
Software (CMS) that implements the * * * specification by Microsoft development.
Testing and acceptance of the implementation of the * * * by Microsoft
development. * * *. Devices will be tested and accepted by Microsoft
development. COMPANY will provide a specification and implementation of * * * on
development systems in Microsoft labs. The above milestones will be deemed
acceptable upon demonstration and testing in Microsoft’s Labs * * *, per the
schedule above.
The testing and acceptance of the enhanced * * * for * * * Pilot systems and the
release of CMS with Microsoft’s * * * for the Pilot developed systems. Systems
will be deemed acceptable upon demonstration in Microsoft’s labs of * * * on
Pilot systems * * *. * * * code should be validated by COMPANY and the enhanced
OEM tools for pilot should be validated on the * * * Pilot boards. These
milestones will be deemed acceptable upon demonstration and testing in Microsoft
Labs * * * per the schedule above.



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 3



--------------------------------------------------------------------------------



 



This Schedule A shall be attached to and incorporated into the Agreement, and is
subject to all of the terms and conditions of the Agreement.

         
MICROSOFT CORPORATION
      TRANSMETA CORPORATION
One Microsoft Way
      3990 Freedom Circle
Redmond, WA 98052
      Santa Clara, CA 95054
 
       
     /S/ Rick Thompson
           /S/ Arthur L. Swift
 
       
By (Sign)
      By (Sign)
 
       
        Rick Thompson
              Arthur L. Swift
 
       
Name (Print)
      Name (Print)
 
       
        May 11, 2005
              May 11, 2005
 
       
Date
      Date
 
       
MS Contact: Tom Phillips
       



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 4



--------------------------------------------------------------------------------



 



MS CONTRACT NUMBER: * * *
SCHEDULE A
     This Schedule is made pursuant to that certain Master Services Agreement
and Intellectual Property Assignment (the “Agreement”), dated April 1, 2005 by
and between TRANSMETA CORPORATION (“COMPANY”) and Microsoft Corporation (“MS”).
A. Description of Work and Specifications (the “WORK”):
          WORK (or portion thereof)
     MS and COMPANY are entering into a development services agreement whereby
COMPANY will provide software development, hardware production, and other
services associated with the development of the * * * project (“* * *”). The
overall purpose of this work is to develop the Microsoft * * * software,
specifications, and reference model, all of which will be implemented by the
COMPANY in COMPANY provided computer systems.
          All WORK created by COMPANY for MS under this Schedule A, including
the development of software for the * * * project, is and shall remain the sole
and confidential property of MS, and COMPANY may not disclose to nor use any of
the WORK for itself or for any third party. Microsoft and COMPANY will jointly
review each milestone on a periodic basis and may elect jointly to make changes
in schedule or deliverables.
Project 1 Phase 2 “Pilot Program Expansions”
          This Phase 2 section lists areas of development not included in the
baseline functionality. Company recommends these expansions to provide * * * in
the Pilot Program and during demonstrations of the product to * * *.

•   Expanded Sample * * *

The sample * * * can be expanded to demonstrate the features which Microsoft is
likely to use. * * *.

•   Resolving Tool Chain Issues for * * *

* * *.

•   * * * Audit

COMPANY will participate in a * * *. * * *. The total cost of the task has been
estimated to be * * *. The cost could increase depending on the specific
requirements and the duration of * * *.

•   Providing * * *

COMPANY will expose and qualify * * *. This task requires VLSI and PE resources
in addition to software.

•   * * *

CMS will be enhanced to * * *.



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 5



--------------------------------------------------------------------------------



 



•   Pre-Emption of * * *

CMS will be enhanced to * * *.

•   Design Assistance On * * *

COMPANY will provide design assistance around * * *. This assistance will
include * * *.

•   Consulting and Creation of * * * Demo

COMPANY will provide consulting and assist in creating a compelling demo of the
* * * technology.
COMPANY shall complete all of the WORK listed above within the delivery schedule
set forth in Section C below
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party.
B. Payment:
(i) As complete and final payment for the WORK, MS shall pay COMPANY an amount
not to exceed * * *, which shall be paid in the installments listed below.
COMPANY shall complete all work in connection with the WORK, notwithstanding the
foregoing limit.
Milestone 1 payment amount (* * *): Payment Date * * *: Amount $ * * * upon
completion of the work as described in the milestones below.
Milestone 2 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
(ii) In addition to the amount stated in Section B(i) above, MS shall reimburse
COMPANY for travel or out-of-pocket expenses first approved by MS and incurred
by COMPANY in performing the WORK under this Schedule A in an amount not to
exceed * * *. COMPANY shall attach copies of all receipts for allowable
reimbursable expenses to COMPANY’s invoice.
(iii) COMPANY shall invoice MS (referencing the above contract number) on a
bi-monthly basis with a detailed description of the WORK performed during * * *,
subject to the limitation in B(i) above.
C. Delivery Schedule:
(i) COMPANY shall deliver to MS weekly written status reports on the progress of
the WORK, and shall deliver any written findings, software code, or any other
documentation regarding COMPANY’s WORK as may be requested by MS during the term
of this Schedule A.
(ii) COMPANY shall complete the WORK under this Schedule A in accordance with
the following schedule:
Project Schedule
Milestone Date: * * * : Expanded Sample * * *



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 6



--------------------------------------------------------------------------------



 



Milestone Date: * * *: Resolving Tool Chain Issues * * *
Milestone Date: * * *: * * * * * * % complete: produce a detailed specification
and design document, for development to follow
* * *: -100% complete
Milestone Date: — * * *: Providing * * * * * *% complete: produce a detailed
specification and design document, for development to follow
* * *: 100% complete
Milestone Date: * * *: * * * * * *% complete: produce a detailed specification
and design document, for development to follow
* * *: 100% complete
Milestone Date: * * *: Pre-Emption of * * * * * *% complete: produce a detailed
specification and design document, for development to follow
* * *: 100% complete
Milestone Date: * * *: Design Assistance On * * * * * *% complete: produce a
detailed specification and design document, for development to follow
* * *: 100% complete
Milestone Date: * * *: Consulting and Creation of * * * Demo * * *% complete:
produce a detailed specification and design document, for development to follow
* * *: 100% complete
(iii) Acceptance Criteria:
On the dates indicated above with the specified percentage completion,
deliverables will be deemed acceptable by Microsoft and Company by successful
test and acceptance of the following:

•   Testing and acceptance of the * * * in Microsoft’s Labs by Microsoft’s * * *
development team.

•   Test and detection of the * * *.

•   Acceptance of test and detection of * * *.

•   Successful link in the * * *.

•   Successful design of * * *.

On the dates indicated above with the specified percentage completion
deliverables will be deemed acceptable by Microsoft and Company by successful
test and acceptance of the following:

•   Company will provide consulting and assistance in creation of * * * Demo for
Microsoft internal and external use with partners.

•   Successful exposure and qualification of * * *.

•   Successful * * * of the systems in preproduction prior to final build-out of
hardware.



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 7



--------------------------------------------------------------------------------



 



This Schedule A shall be attached to and incorporated into the Agreement, and is
subject to all of the terms and conditions of the Agreement.

         
MICROSOFT CORPORATION
      TRANSMETA CORPORATION
One Microsoft Way
      3990 Freedom Circle
Redmond, WA 98052
      Santa Clara, CA 95054
 
       
     /S/ Rick Thompson
           /S/ Arthur L. Swift
 
       
By (Sign)
      By (Sign)
 
       
        Rick Thompson
              Arthur L. Swift
 
       

         
Name (Print)
      Name (Print)
 
       
        May 11, 2005
              May 11, 2005
 
       
Date
      Date
 
       
MS Contact: Tom Phillips
       



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 8



--------------------------------------------------------------------------------



 



MS CONTRACT NUMBER: * * *
SCHEDULE A
     This Schedule is made pursuant to that certain Master Services Agreement
and Intellectual Property Assignment (the “Agreement”), dated April 1, 2005 by
and between TRANSMETA CORPORATION (“COMPANY”) and Microsoft Corporation (“MS”).
A. Description of Work and Specifications (the “WORK”):
          WORK (or portion thereof)
     MS and COMPANY are entering into a development services agreement whereby
COMPANY will provide software development, hardware production, and other
services associated with the development of the * * * project (“* * *”). The
overall purpose of this work is to develop the Microsoft * * * software,
specifications, and reference model, all of which will be implemented by the
COMPANY in COMPANY provided computer systems.
          All WORK created by COMPANY for MS under this Schedule A, including
the development of software for the * * * project, is and shall remain the sole
and confidential property of MS, and COMPANY may not disclose to nor use any of
the WORK for itself or for any third party. Microsoft and COMPANY will jointly
review each milestone on a periodic basis and may elect jointly to make changes
in schedule or deliverables.
Project 1 Phase 3 “Productization for * * *”

•   Production Implementation of * * * :

The CMS prototype will be enhanced to full product level quality and
functionality. This work is to be completed before the final pilot systems are
produced and they are distributed to * * *.

•   Targeted Testing of * * *: Testing accomplished, pending check-out of final
CMS

Due to the unique capabilities of * * *, these features will need targeted
testing before a formal release. * * *.

•   Full Release Process on * * *

* * *.
COMPANY shall complete all of the WORK listed above within the delivery schedule
set forth in Section C below
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party.
B. Payment:



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 9



--------------------------------------------------------------------------------



 



(i) As complete and final payment for the WORK, MS shall pay COMPANY an amount
not to exceed * * *, which shall be paid in the installments listed below.
COMPANY shall complete all work in connection with the WORK, notwithstanding the
foregoing limit.
Milestone 1 payment amount (* * *): Payment Date * * * : Amount $* * * upon
completion of the work as described in the milestones below.
Milestone 2 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
(ii) In addition to the amount stated in Section B(i) above, MS shall reimburse
COMPANY for travel or out-of-pocket expenses first approved by MS and incurred
by COMPANY in performing the WORK under this Schedule A in an amount not to
exceed * * *. COMPANY shall attach copies of all receipts for allowable
reimbursable expenses to COMPANY’s invoice.
(iii) COMPANY shall invoice MS (referencing the above contract number) on a * *
* basis with a detailed description of the WORK performed during * * *, subject
to the limitation in B(i) above.
C. Delivery Schedule:
(i) COMPANY shall deliver to MS weekly written status reports on the progress of
the WORK, and shall deliver any written findings, software code, or any other
documentation regarding COMPANY’s WORK as may be requested by MS during the term
of this Schedule A.
(ii) COMPANY shall complete the WORK under this Schedule A in accordance with
the following schedule:
Project Schedule

     
Milestone Date:
  * * *: Production Implementation of * * * % complete. * * *.
 
  * * *: Production candidate release, 100% complete
 
   
Milestone Date:
  * * *: Targeted Testing of * * * % complete. Testing accomplished, pending
check-out of final * * *
 
  * * *: Production candidate release, 100% complete
 
   
Milestone Date:
  * * *: Full Release Process on CMS and Microsoft’s * * * % complete
 
  * * *: 100% complete

(iii) Acceptance Criteria:
* * * Milestones: These milestones will be deemed acceptable upon successful
implementation of * * *. * * *. Tested in Microsoft’s development labs and
deemed acceptable by Microsoft’s * * * development team.
* * * Milestones: These milestones will be deemed acceptable upon successful
production release of * * *. Targeted testing of * * * is complete and
production candidate is released
* * * Milestones: Full release, test and acceptance of * * * as tested and
accepted by COMPANY and Microsoft.



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 10



--------------------------------------------------------------------------------



 



This Schedule A shall be attached to and incorporated into the Agreement, and is
subject to all of the terms and conditions of the Agreement.

         
MICROSOFT CORPORATION
      TRANSMETA CORPORATION
One Microsoft Way
      3990 Freedom Circle
Redmond, WA 98052
      Santa Clara, CA 95054
 
       
     /S/ Rick Thompson
           /S/ Arthur L. Swift
 
       
By (Sign)
      By (Sign)
 
       
        Rick Thompson
              Arthur L. Swift
 
       
Name (Print)
      Name (Print)
 
       
        May 11, 2005
              May 11, 2005
 
       
Date
      Date
 
       
MS Contact: Tom Phillips
       



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 11



--------------------------------------------------------------------------------



 



MS CONTRACT NUMBER: * * *
SCHEDULE A
     This Schedule is made pursuant to that certain Master Services Agreement
and Intellectual Property Assignment (the “Agreement”), dated April 1, 2005 by
and between TRANSMETA CORPORATION (“COMPANY”) and Microsoft Corporation (“MS”).
A. Description of Work and Specifications (the “WORK”):
          WORK (or portion thereof)
     MS and COMPANY are entering into a development services agreement whereby
COMPANY will provide software development, hardware production, and other
services associated with the development of the * * * project (“* * *”). The
overall purpose of this work is to develop the Microsoft * * * software,
specifications, and reference model, all of which will be implemented by the
COMPANY in COMPANY provided computer systems.
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party. Microsoft and COMPANY will jointly
review each milestone on a periodic basis and may elect jointly to make changes
in schedule or deliverables.
Project 1 Phase 4 “Product Enhancements beyond Baseline”
     The development in Phase 4 represent highly desirable enhancements beyond
the baseline capabilities provided for the * * * pilot or initial production.
COMPANY recommends that Microsoft pursue these enhancements to assure a
resulting product with * * *.

•   Creation of * * *

* * *.

•   Consulting on * * *

* * *.

•   * * * Functionality

* * *.
COMPANY shall complete all of the WORK listed above within the delivery schedule
set forth in Section C below
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party.
B. Payment:



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 12



--------------------------------------------------------------------------------



 



(i) As complete and final payment for the WORK, MS shall pay COMPANY an amount
not to exceed * * *, which shall be paid in the installments listed below.
COMPANY shall complete all work in connection with the WORK, notwithstanding the
foregoing limit.
Milestone 1 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
Milestone 2 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
(ii) In addition to the amount stated in Section B(i) above, MS shall reimburse
COMPANY for travel or out-of-pocket expenses first approved by MS and incurred
by COMPANY in performing the WORK under this Schedule A in an amount not to
exceed * * *. COMPANY shall attach copies of all receipts for allowable
reimbursable expenses to COMPANY’s invoice.
(iii) COMPANY shall invoice MS (referencing the above contract number) on a * *
* basis with a detailed description of the WORK performed during * * *, subject
to the limitation in B(i) above.
C. Delivery Schedule:
(i) COMPANY shall deliver to MS weekly written status reports on the progress of
the WORK, and shall deliver any written findings, software code, or any other
documentation regarding COMPANY’s WORK as may be requested by MS during the term
of this Schedule A.
(ii) COMPANY shall complete the WORK under this Schedule A in accordance with
the following schedule:
Project Schedule

     
Milestone Date:
  * * *: Creation of * * * * * *% complete
 
  * * *: * * *% complete
 
  * * *: 100% complete
 
   
Milestone Date:
  * * *: Consulting on * * * * * *% complete
 
  * * *: 100% complete
 
   
Milestone Date:
  * * *: * * * Functionality * * * % complete. * * *
 
  * * *: * * *% complete
 
  * * * : 100% complete

(iii) Acceptance Criteria: On the dates indicated above with the specified
percentage completion, deliverables will be deemed acceptable by Microsoft and
Company by successful test and acceptance of the following:

•   The acceptance of systems * * *. * * *.

•   Test and acceptance of * * *.



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 13



--------------------------------------------------------------------------------



 



This Schedule A shall be attached to and incorporated into the Agreement, and is
subject to all of the terms and conditions of the Agreement.

         
MICROSOFT CORPORATION
      TRANSMETA CORPORATION
One Microsoft Way
      3990 Freedom Circle
Redmond, WA 98052
      Santa Clara, CA 95054
 
       
     /S/ Rick Thompson
           /S/ Arthur L. Swift
 
       
By (Sign)
      By (Sign)
 
       
        Rick Thompson
              Arthur L. Swift
 
       
Name (Print)
      Name (Print)
 
       
        May 11, 2005
              May 11, 2005
 
       
Date
      Date
 
       
MS Contact: Tom Phillips
       



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 14



--------------------------------------------------------------------------------



 



MS CONTRACT NUMBER: * * *
SCHEDULE A
     This Schedule is made pursuant to that certain Master Services Agreement
and Intellectual Property Assignment (the “Agreement”), dated April 1, 2005 by
and between TRANSMETA CORPORATION (“COMPANY”) and Microsoft Corporation (“MS”).
A. Description of Work and Specifications (the “WORK”):
          WORK (or portion thereof)
     MS and COMPANY are entering into a development services agreement whereby
COMPANY will provide software development, hardware production, and other
services associated with the development of the * * * project (“* * *”). The
overall purpose of this work is to develop the Microsoft * * * software,
specifications, and reference model, all of which will be implemented by the
COMPANY in COMPANY provided computer systems.
          All WORK created by COMPANY for MS under this Schedule A, including
the development of software for the * * * project, is and shall remain the sole
and confidential property of MS, and COMPANY may not disclose to nor use any of
the WORK for itself or for any third party. Microsoft and COMPANY will jointly
review each milestone on a periodic basis and may elect jointly to make changes
in schedule or deliverables.
Project 2 “* * * Pilot Rollout Program”
     COMPANY has developed an Efficeon Processor Evaluation board, codename * *
*. This * * * is fully functional, and is compatible with the * * * Code
Morphing Software necessary for the pilot.
     COMPANY will deliver * * * development systems to Microsoft for development
and testing at Microsoft development and test environment in staged rollouts to
support the below development milestones.

•   * * * and Prototype Builds

     COMPANY engineers designed the * * * board initially. This system will be
designed to provide the * * * capabilities necessary for a pilot rollout that
demonstrates * * * in a representative system. * * *.

•   Manufacturing Program Management and Full Pilot Builds

The * * * board has already been manufactured by * * *. * * *.

•   * * * Manufacturing Design and Coordination

For systems based on the recommended * * *. * * *.

•   * * * Solution Engineering

* * *.



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 15



--------------------------------------------------------------------------------



 



•   * * * Engineering

COMPANY’s * * * Engineering team is extensively experienced with developing,
debugging, and porting * * * code, particularly * * *. * * *.

•   * * * Support and Debugging

COMPANY’s Applications Engineers are experienced at responding to escalated
customer problems, reproducing them in-house and debugging them to resolution. *
* *.

•   Compatibility Testing (On-Site and Off-Site)

* * *.

•   Safety and Compliance Testing

As part of this program, Microsoft may need to deliver systems with * * *. * *
*.
COMPANY shall complete all of the WORK listed above within the delivery schedule
set forth in Section C below
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party.
B. Payment:
(i) As complete and final payment for the WORK, MS shall pay COMPANY an amount
not to exceed * * *, which shall be paid in the installments listed below.
COMPANY shall complete all work in connection with the WORK, notwithstanding the
foregoing limit.
Milestone 1 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
Milestone 2 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
(ii) In addition to the amount stated in Section B(i) above, MS shall reimburse
COMPANY for travel or out-of-pocket expenses first approved by MS and incurred
by COMPANY in performing the WORK under this Schedule A in an amount not to
exceed * * *. COMPANY shall attach copies of all receipts for allowable
reimbursable expenses to COMPANY’s invoice.
(iii) COMPANY shall invoice MS (referencing the above contract number) on a * *
* basis with a detailed description of the WORK performed during * * *, subject
to the limitation in B(i) above.
C. Delivery Schedule:
(i) COMPANY shall deliver to MS weekly written status reports on the progress of
the WORK, and shall deliver any written findings, software code, or any other
documentation regarding COMPANY’s WORK as may be requested by MS during the term
of this Schedule A.
(ii) COMPANY shall complete the WORK under this Schedule A in accordance with
the following schedule:



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 16



--------------------------------------------------------------------------------



 



Phase 2: Pre-Production Alpha Build
Date: * * * – * * *.
Phase 2: Pre-Production Beta Build
Date: * * * – * * *.
Phase 1: Full Pilot Build
Date: * * *, or as discussed with Microsoft to meet rollout date goals - * * *.
(iii) Acceptance Criteria: These milestones will be deemed acceptable on
successful demonstration in Microsoft’s labs of the delivered * * * systems at
the above mentioned milestones.
The acceptance and delivery of the * * * Evaluation Board and Prototype Builds
in Microsoft development labs the board being suitable for manufacture. Delivery
of support materials, including * * *.
Acceptance and delivery of prototype boards in small quantities to Microsoft
development and the complete build of pilot boards. Successful test of these
boards on * * * builds in Microsoft labs. * * *.
Company shall make available information regarding * * *. * * *. Configurations
beyond baseline may add a labor component and increase materials cost.
Company shall provide * * *. * * *. This deliverable will be deemed acceptable
when written recommendations based on this research have been produced to
Microsoft’s * * * team.
Company shall produce a * * *. Board and system will be deemed acceptable by
Microsoft development after a successful test on * * *.
Company shall perform on-site and off-site Compatibility testing services and
reporting as well as WHQL pre-certification testing to assure Microsoft standard
compliance. Company shall perform all coordination of Safety and Compliance test
execution as well as any corrective action reports.
This Schedule A shall be attached to and incorporated into the Agreement, and is
subject to all of the terms and conditions of the Agreement.

         
MICROSOFT CORPORATION
      TRANSMETA CORPORATION
One Microsoft Way
      3990 Freedom Circle
Redmond, WA 98052
      Santa Clara, CA 95054
 
       
     /S/ Rick Thompson
           /S/ Arthur L. Swift
 
       
By (Sign)
      By (Sign)
 
       
        Rick Thompson
              Arthur L. Swift
 
       
Name (Print)
      Name (Print)
 
       
        May 11, 2005
              May 11, 2005
 
       
Date
      Date
 
       
MS Contact: Tom Phillips
       



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 17



--------------------------------------------------------------------------------



 



MS CONTRACT NUMBER: * * *
SCHEDULE A
     This Schedule is made pursuant to that certain Master Services Agreement
and Intellectual Property Assignment (the “Agreement”), dated April 1, 2005 by
and between TRANSMETA CORPORATION (“COMPANY”) and Microsoft Corporation (“MS”).
A. Description of Work and Specifications (the “WORK”):
          WORK (or portion thereof)
     MS and COMPANY are entering into a development services agreement whereby
COMPANY will provide software development, hardware production, and other
services associated with the development of the * * * project (“* * *”). The
overall purpose of this work is to develop the Microsoft * * * software,
specifications, and reference model, all of which will be implemented by the
COMPANY in COMPANY provided computer systems.
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party. Microsoft and COMPANY will jointly
review each milestone on a periodic basis and may elect jointly to make changes
in schedule or deliverables.
Project 3 “* * * Design Guide and * * * Reference Design”
     Transmeta has developed an Efficeon Processor Evaluation board, codename *
* *. This * * * motherboard is fully functional, and is compatible with the * *
* Code Morphing Software necessary for the pilot. Transmeta has separately
communicated the specifications for * * * to Microsoft.
     Since Transmeta engineers designed the * * * board initially, this team can
readily modify * * *, if necessary, to deliver a satisfactory system for the * *
*. This system will be designed to provide the * * * capabilities necessary for
a pilot rollout that demonstrates * * * in a representative system. * * *.

  •   * * * System Design Guide

Transmeta will provide a * * * guide of the * * * Efficeon board, as an example
and reference design for systems being developed for * * *.

  •   Phase 1: Specification

Transmeta will develop the specification and particular details necessary for *
* *.

  •   Phase 2: Design

Transmeta will make the design modifications necessary to * * *. This phase
includes an analysis of * * * and the application of the appropriate techniques
to the design.

  •   Design of * * * board complete



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 18



--------------------------------------------------------------------------------



 



  •   Components pre-purchase and delivery for * * * Unit build

Transmeta will use subcontractors to assemble initial prototypes. Once
assembled, these boards will be tested to assure the * * *. If appropriate, in
this phase minor modifications or corrections will be applied and a second board
revision produced.

  •   Components pre-purchase for * * * Unit build. The * * * boards are built
in larger quantity for wider deployment, formal validation, and final
characterization.

COMPANY shall complete all of the WORK listed above within the delivery schedule
set forth in Section C below
All WORK created by COMPANY for MS under this Schedule A, including the
development of software for the * * * project, is and shall remain the sole and
confidential property of MS, and COMPANY may not disclose to nor use any of the
WORK for itself or for any third party.
B. Payment:
(i) As complete and final payment for the WORK, MS shall pay COMPANY an amount
not to exceed * * *, which shall be paid in the installments listed below.
COMPANY shall complete all work in connection with the WORK, notwithstanding the
foregoing limit.
Milestone 1 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
Milestone 2 payment amount (* * *): Payment Date * * *: Amount $* * * upon
completion of the work as described in the milestones below.
(ii) In addition to the amount stated in Section B(i) above, MS shall reimburse
COMPANY for travel or out-of-pocket expenses first approved by MS and incurred
by COMPANY in performing the WORK under this Schedule A in an amount not to
exceed * * *. COMPANY shall attach copies of all receipts for allowable
reimbursable expenses to COMPANY’s invoice.
(iii) COMPANY shall invoice MS (referencing the above contract number) on a * *
* basis with a detailed description of the WORK performed during * * *, subject
to the limitation in B(i) above.
C. Delivery Schedule:
(i) COMPANY shall deliver to MS weekly written status reports on the progress of
the WORK, and shall deliver any written findings, software code, or any other
documentation regarding COMPANY’s WORK as may be requested by MS during the term
of this Schedule A.
(ii) COMPANY shall complete the WORK under this Schedule A in accordance with
the following schedule:
Project Schedule

  •   * * *: * * * System Design Guide     •   * * *: Phase 1: Specification    
•   * * *: Phase 2: Design



 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 19



--------------------------------------------------------------------------------



 



  •   * * *: * * *% Design of Alpha * * * board complete

  •   100% Complete * * *

  •   * * *: Delivery of Engineering Sample (ES) Systems.     •   * * *:
Components pre-purchase for * * * Unit build     •   Phase 2: * * * Build     •
  * * * – * * *.

(iii) Acceptance Criteria: These milestones will be deemed acceptable on review
of specification, schematic and layout of * * *. Completed document delivered to
Microsoft, incorporating feedback from draft review. * * * boards produced, and
testing report completed in preparation for Design Verification. The delivery of
* * * prototypes produced and validation plan completed, documenting final
capabilities and/or errata in preparation for pilot phase.
This Schedule A shall be attached to and incorporated into the Agreement, and is
subject to all of the terms and conditions of the Agreement.

         
MICROSOFT CORPORATION
      TRANSMETA CORPORATION
One Microsoft Way
      3990 Freedom Circle
Redmond, WA 98052
      Santa Clara, CA 95054
 
       
     /S/ Rick Thompson
           /S/ Arthur L. Swift
 
       
By (Sign)
      By (Sign)
 
       
        Rick Thompson
              Arthur L. Swift
 
       
Name (Print)
      Name (Print)
 
       
        May 11, 2005
              May 11, 2005
 
       
Date
      Date
 
       
MS Contact: Tom Phillips
       

 

* * *   Confidential treatment has been requested for portions of this exhibit.
The copy filed herewith omits the information subject to the confidential
request. Omissions are designated as * * *. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.

Page 20